Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5,7-25are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 17
by controlling a phase angle between the voltage and current” is unintelligible in that the phase angle (more commonly referred to as “power factor”) is a product and controlled by the frequency and not vice versa. Said power factor (phase angle) does not control said frequency but rather is created by the frequency. 
	The claim will be examined as best understood. 

Claim 20
	The claim term “tc” is not present in claim of which claim 20 depends. Claim will be examined as best understood as dependent on claim 19. 

Response to Amendment
Previous made Drawing Objections, Specification Objections, and 112 rejections have been withdrawn in view of the amendments. 

Claim Objections
Claims 1, 17 are  objected to because of the following informalities detailed below.  Appropriate correction is required.

Regarding Claim 1 and 17
	Unnecessary claim markings “a)” ,  “b)”, and  “ – “ and other graphical markings should be removed from the claim to eliminate confusion.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, 9, 10, 14, 15, 19, 20, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misawa US 2018/0212477 in view of Hsu et al. US 2009/0001941.

Misawa teaches:
1. A wireless power transfer arrangement, for wireless charging of a battery(350, FIG3), including a primary side(10) and a secondary side (20), the primary side including an input stage (220) for converting an input power to an AC primary output and a primary resonator for receiving the AC primary output and inducing a magnetic field for wireless power transfer, the secondary side including a secondary resonator (310) for converting the power received through the magnetic field to an AC secondary output and an output stage for converting the AC secondary output to a DC secondary output, characterized in that the wireless power transfer arrangement further includes a controller (250) adapted to control 




	Hsu teaches controlling a controlling a phase angle between the voltage and current of the AC to be as small as possible but equal to or higher than a minimum phase angle (see para. 23 and 26). 
	It would have been obvious to one of ordinary skill in the art to control said phase angle (power factor) as taught by Hsu into the system of Misawa with the motivation of providing a known technique to control power factor and control desired system efficiency. 

Misawa further teaches:
2.  The wireless power transfer arrangement according to claim 1, wherein the output stage is coupled to a battery, wherein the output stage delivers  a charging power to charge a battery.   (350, FIG3). 

5. The wireless power transfer arrangement according to claim 1, wherein the primary and the secondary resonator are tuned to a same working frequency (see para. 94 and FIG11).  

7. The wireless power transfer arrangement according to claim 1, wherein the controller is adapted to control the power transferred from the primary side to the secondary side by controlling the voltage of the AC primary output (para. 45).  

8. The wireless power transfer arrangement according to claim 1, wherein the controller is adapted to control the voltage of the AC primary output based on a power error  value of an actual output power of the secondary side and a set value for the output power of the secondary side (read on by said “target power”, see para. 56).  

9. The wireless power transfer arrangement according to claim 8, wherein the secondary side is includes a logic device (360, FIG3) that determines the power error  value by determining the actual output power of the output stage and subtracting therefrom the set value for the output power of the output stage, wherein the actual output power of the output stage is determined by a measurement circuit (380, 382) that measures  an output current and an output voltage of the output stage and calculating the product of the measured output current and the measured output voltage, and wherein the set value for the output power of the output stage is determined by a processor circuit (360) that calculates  the product of the measured output voltage of the output stage and the set value for the output current of the output stage (see para. 54).  

10. The wireless power transfer arrangement according to claim 1, wherein the primary side and the secondary side each include a transceiver for wireless communication with each other (260/370, FIG3).  

14. The wireless power transfer arrangement according to claim 1 further including a primary arrangement in a housing (10, FIG1) that houses the primary side and a power input for connection to a mains power supply, wherein the primary arrangement is adapted to provide a 

15. The wireless power transfer arrangement according to claim 1 further including a secondary arrangement for mounting in an automotive vehicle (see FIG2) or electrically operated equipment including a battery (350, FIG3) and an electrically driven load fed by power stored in the battery (see FIG1) , wherein the secondary side is adapted to receive power through a magnetic field induced by the primary that is external to the vehicle or equipment to charge the battery of the vehicle or equipment.  

17. A method for wireless power transfer, for wireless charging of a battery, including the steps of 
converting with an input stage an input power to an AC primary output (via 220, FIG3), 
receiving with a primary resonator the AC primary output (240), 
inducing with the primary resonator a magnetic field for wireless power transfer (para. 7), 
receiving with a secondary resonator the power through the magnetic field (para. 7), 
converting with the secondary resonator the power received to an AC secondary output (FIG3) and 
converting the AC secondary output with an output stage to a DC secondary output (via 330, FIG3), 
controlling with a controller the wireless power transfer arrangement by controlling  a frequency of the AC primary output to be at a resonance frequency of the primary resonator (para. 80, noting “frequency tuning”), and 

	Misawa fails to teach and controlling a phase angle between the voltage and current of the AC primary output to be as small as possible but equal to or higher than a minimum phase angle ie. a power factor as close to 1 (0 phase angle) which is ideal and unattainable in the real world and above a minimum, ie fraction of 1 between 1 and 0 wherein a power factor of 0 equates to a 90 degree phase angle).
	Hsu teaches controlling a controlling a phase angle between the voltage and current of the AC to be as small as possible but equal to or higher than a minimum phase angle (see para. 23 and 26). 
	It would have been obvious to one of ordinary skill in the art to control said phase angle (power factor) as taught by Hsu into the system of Misawa with the motivation of providing a known technique to control power factor and control desired system efficiency. 

Regarding claim 19 and 20
	Misawa fails to explicitly teach the working parameters of the system (ie. phase angle, angular frequency, etc.) including:
19. (Currently Amended) The wireless power transfer arrangement according to claim 1, wherein the minimum phase angle is equal to or greater than a charging angle T, with T, = wte, wherein ) is an angular frequency of the AC primary output and t, is a charging time of an internal capacity of the input stage.
  
20. (Currently Amended) The wireless power transfer arrangement according to claim 19, wherein tc is the charging time of the internal capacity of an inverter at an output of the input stage.

In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

25. The primary arrangement according to claim 14, wherein the primary arrangement is included in a housing (see 10, FIG1).


Claims 3, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misawa US 2018/0212477 in view of Hsu et al. US 2009/0001941 and Tripathi et al. US 2016/0114692.

Misawa fails to teach:
3, 18. The wireless power transfer arrangement according to claim 2 (claim 3), wherein the output stage is coupled to  a Li-Ion traction battery, wherein the output stage provides the Li-Ion traction battery with a charging rate above 0.3c (above .5c).
	Tripathi teaches a vehicle comprising  a Li-Ion traction battery, wherein the output stage (ie charger) provides the Li-Ion traction battery with a charging rate above 0.3c / above .5c (see para. 45, “may be between .5 and 1C”).
	It would have been obvious to one of ordinary skill in the art to incorporate said battery and charge rate as taught by Tripathi to realize said generic battery and undisclosed charge rate of Miswa to realize the vehicle battery of Misawa. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misawa US 2018/0212477 in view of Hsu et al. US 2009/0001941 and Partovi US 2019/0020210.

Misawa fails to teach:
4. The wireless power transfer arrangement according to claim 1, wherein the primary resonator and the secondary resonator includes a coil, a flux guiding element and a capacitor.  
	Partovi teaches wherein the primary resonator and the secondary resonator includes a coil, a flux guiding element and a capacitor (see FIG5 and para. 65).
	It would have bene obvious to one of ordinary skill in the art to combine said resonator structure of taught by Partovi into the system of Miswa with the motivation to provide a known and superior/efficient power transfer. 	

Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misawa US 2018/0212477 in view of Hsu et al. US 2009/0001941 and Moore et al. US 2018/0034506.

Misawa fails to teach:
11, 12.  The wireless power transfer arrangement according to claim 1, wherein the secondary side includes an overvoltage detector and a controllable switching arrangement to controllably shorten the secondary resonator in response to an overvoltage detected by the overvoltage detector.
	Moore teaches a secondary side includes an overvoltage detector (ie controller 208, FIG2) and a controllable switching arrangement (210) including a controllable switch connected across the AC secondary output  to controllably shorten the secondary resonator in response to an overvoltage detected by the overvoltage detector (FIG2 and para. 9 and 37).
. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misawa US 2018/0212477 in view of Hsu et al. US 2009/0001941 and Zou et al. US 2018/0241337.

Misawa teaches an electric vehicle (FIG1) but fails to explicitly teach:
16. The wireless power transfer arrangement according to claim 15, wherein the battery is a traction battery and wherein the automotive vehicle includes an electrically driven traction motor fed by power stored in the traction battery, wherein the secondary side charges the traction battery.  
	Zou teaches a traction battery and wherein the automotive vehicle includes an electrically driven traction motor fed by power stored in the traction battery, wherein the secondary side charges the traction battery (see para 2-3 and FIG2).
	It would have been obvious to one of ordinary skill in the art to provide said traction battery/traction motor as taught by Zou into the system of Misawa with the motivation of providing a known means of powering the electric vehicle.   

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misawa US 2018/0212477 and Nomura et al. US 2021/0066966.

Misawa fails to teach:

	Nomura teaches wherein the primary side and the secondary side each include a transceiver for radio communication using LTE, Wi-Fi, or Bluetooth (see para. 65).
	It would have been obvious to one of ordinary skill in the art to provide said communication means as taught by as taught by Nomura into the system of Misawa with the motivation of providing known, available and desirable means of communication to realize the system of Misawa.

Claim 11, 12, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misawa US 2018/0212477 in view of Hsu et al. US 2009/0001941 and Juergen DE 10101988A1 .

Misawa fails to teach:
 The wireless power transfer arrangement according to claim 1, wherein the secondary side includes an overvoltage detector and a controllable switching arrangement to controllably shorten the secondary resonator in response to an overvoltage detected by the overvoltage detector; wherein the controllable switch includes a thyristor or a triac.  
	Juergen teaches a secondary side includes an overvoltage detector (control circuitry of thyristor VR including ie. capacitor C6, Abstract) and a controllable switching arrangement (thyristor V4) to controllably shorten the secondary resonator in response to an overvoltage detected by the overvoltage detector; wherein the controllable switch includes a thyristor or a triac (see Abstract and FIG5).  


Allowable Subject Matter

Claim 13 (and 24 based on its dependence on claim 13) are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and re-written to overcome said 112, second rejection of dependent claim (see above).

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and re-written to overcome said 112, second rejection of dependent claim (see above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836